
	
		II
		112th CONGRESS
		2d Session
		S. 3266
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. Coburn (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to reset
		  interest rates for new student loans. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Student Loan
			 Protection Act .
		2.Interest rates
			 under the Direct Loan ProgramSection 455(b)(7) of the Higher Education
			 Act of 1965 (20 U.S.C. 1087e(b)(7)) is amended by adding at the end the
			 following:
			
				(E)Interest rate
				provision for new loans after July 1, 2012
					(i)In
				generalNotwithstanding the preceding paragraphs of this
				subsection or subparagraph (A) or (B), for Federal Direct Stafford Loans,
				Federal Direct Unsubsidized Stafford Loans, and any Federal Direct PLUS Loan,
				for which the first disbursement is made on or after July 1, 2012, the
				applicable rate of interest shall, during any 12-month period beginning on July
				1 and ending on June 30, be determined on the preceding June 1 and be equal
				to—
						(I)the bond
				equivalent rate of 10-year Treasury bills auctioned at the final auction held
				prior to such June 1; plus
						(II)3.0
				percent.
						(ii)ConsultationThe Secretary shall determine the
				applicable rate of interest under this subparagraph after consultation with the
				Secretary of the Treasury and shall publish such rate in the Federal Register
				as soon as practicable after the date of determination.
					(iii)RateThe applicable rate of interest determined
				under clause (i) for a Federal Direct Stafford Loan, a Federal Direct
				Unsubsidized Stafford Loan, or a Federal Direct PLUS Loan shall be fixed for
				the life of the
				Loan.
					.
		3.Savings for
			 deficit reduction
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall determine the savings to the Federal Government resulting from the
			 amendment made by section 2.
			(b)Amount To be
			 used for deficit reductionAny savings determined under
			 subsection (a) shall be transferred to the Treasury for deficit
			 reduction.
			4.Determination of
			 budgetary effectsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		
